McCulloch, C. J. This is an action of unlawful detainer, instituted by appellants against appellee, and possession of the premises was delivered to appellants under the writ at the commencement of the action. A trial of the case resulted in a verdict in favor of appellee for possession of the premises and an award of damages in the sum of $170.00.  (1) The only question presented on this appeal is whether or not the evidence is legally sufficient to sustain the verdict. Appellee occupied the lands in controversy, according to the undisputed evidence, as tenant of appellants, for and during the years 1910, 1911, and 1912, and remained in possession after the commencement of the succeeding year. He claimed the right to hold for the year 1913 under a new contract covering that period made with appellants’ agent during the month of December, 1912. This claim is controverted by appellants, who deny that any contract for the year 1913 was made, and assert, on the contrary, that the tenancy expired on December 31, 1912. The testimony of appellee is not entirely satisfactory, but alt is sufficient to estaiblish an oral contract according to Ms contention in this case. An oral contract for the lease of lands for one year to commence at a date subsequent to the making of the contract is not within the statute of frauds. Higgins v. Gager, 65 Ark. 604.  (2) Appellee’s testimony tends to show an oral contract, but that the same was to be subsequently reduced to writing. The terms of the contract were, according to the testimony, agreed upon, and it became effective though it was further agreed that the terms of the undertaking were to be subsequently embodied in a written instrument and signed. Friedman v. Schleuter, 105 Ark. 580.  (3) The evidence was also sufficient to sustain the verdict awarding damages in the sum named above. Appellee in his testimony put an extravagant estimate upon the rental value of the land, and the jury rejected it and refused to ¡allow him the amount claimed. Bui we can not say that the jury were unwarranted in accepting the estimate to an extent sufficient to base the award upon. Judgment affirmed.